     Case 1:20-cv-01094-AWI-BAM Document 19 Filed 12/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL DEONTRAY WILLIAMS,                         Case No. 1:20-cv-01094-AWI-BAM (PC)
12                        Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS REGARDING
13            v.                                         DISMISSAL OF CERTAIN CLAIMS AND
                                                         DEFENDANTS
14    PFEIFFER, et al.,
                                                         (ECF No. 18)
15                        Defendants.
16

17          Plaintiff Michael Deontray Williams (“Plaintiff”) is a state prisoner proceeding pro se and

18   in forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

19          On October 2, 2020, the assigned Magistrate Judge screened Plaintiff’s complaint and

20   found that Plaintiff stated a cognizable claim for excessive force in violation of the Eighth

21   Amendment against Defendants Atkinson, Cervantes, and John Doe for the incident on August

22   31, 2018, but failed to state any other cognizable claims for relief. The Magistrate Judge ordered

23   Plaintiff to either file a first amended complaint or notify the court of his willingness to proceed

24   only on the cognizable claims. (ECF No. 14.) On October 21, 2020, Plaintiff filed a motion to

25   amend the complaint and a notice of his willingness to proceed on the cognizable claims

26   identified by the Court. (ECF Nos. 15, 16.)

27          As it appeared Plaintiff did not intend to file an amended complaint, but rather did not

28   have enough information to identify Defendant John Doe, the Magistrate Judge denied the motion
                                                        1
     Case 1:20-cv-01094-AWI-BAM Document 19 Filed 12/02/20 Page 2 of 2


 1   to amend without prejudice and issued findings and recommendations recommending that this

 2   action proceed on Plaintiff’s complaint against Defendants Atkinson, Cervantes, and John Doe

 3   for excessive force in violation of the Eighth Amendment for the incident on August 31, 2018.

 4   (ECF No. 18.) The Magistrate Judge further recommended that all other claims and defendants

 5   be dismissed based on Plaintiff’s failure to state claims upon which relief may be granted. (Id.)

 6   The findings and recommendations were served on Plaintiff and contained notice that any

 7   objections were to be filed within fourteen (14) days after service. (Id. at 17.) No objections

 8   have been filed, and the deadline to do so has expired.

 9          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a

10   de novo review of this case. Having carefully reviewed the entire file, the Court finds the

11   findings and recommendations to be supported by the record and by proper analysis.

12          Accordingly, IT IS HEREBY ORDERED as follows:

13          1. The findings and recommendations issued on October 23, 2020, (ECF No. 18), are

14              adopted in full;

15          2. This action shall proceed on Plaintiff’s complaint, filed July 21, 2020, (ECF No. 1),

16              against Defendants Atkinson, Cervantes, and John Doe for excessive force in violation

17              of the Eighth Amendment for the incident on August 31, 2018;

18          3. All other claims and all other defendants are dismissed from this action for failure to

19              state a claim upon which relief may be granted; and

20          4. This action is referred back to the Magistrate Judge for proceedings consistent with
21              this order.

22
     IT IS SO ORDERED.
23

24   Dated: December 2, 2020
                                                 SENIOR DISTRICT JUDGE
25

26
27

28
                                                       2
